DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Preliminary Amendment
The Preliminary amendments of claims filed on 11/22/2021 have been considered and entered. Claims 9 and 18 of the originally filed claims have been cancelled. No new claims have been added. There are a total of 16 claims and claims 1-8, 10-17 are pending in the current Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-11, 17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (US PGPub 2021/0321090 A1).


Regarding claim 1 (currently amended), Deng et al. disclose a method of decoding video data (Fig. 19, reference numeral 300), comprising: 
decoding, from a bitstream (Fig. 19 shows the input bitstream coming into the decoder 300), a syntax element indicating an intra-prediction type of a current block of the video data ([0128]; The table shows the syntax elements for different intra-prediction types or modes), the intra-prediction type being indicated from among matrix based intra- prediction (MIP) ([0129]; it discloses syntax elements for MIP intra-prediction modes, like intra_lwip_mpm_flag[x0][y0], intra_lwip_mpm_idx[x0][y0] and intra_lwip_mpm_remainder [x0][y0]) and regular intra-prediction ([0192]; Table 8-1 shows syntax elements for different regular intra-prediction modes/types IntraPredModeY[xCb][yCb]); and 
generating a prediction block for the current block by selectively performing the MIP or the regular intra-prediction based on the intra-prediction type of the current block indicated by the syntax element ([0520], [0599]; it discloses that there is a step of performing a selection between the ALWIP mode or the MIP mode and a normal intra prediction mode based on the intra-prediction mode of the current block), 
wherein the generating of the prediction block for the current block by performing the regular intra-prediction includes: 
deriving Most Probable Mode (MPM) candidates based on a regular intra-prediction mode of each of neighboring blocks adjacent to the current block and configuring an MPM list for the current block ([0374]; It discloses that the normal intra-prediction modes of neighboring blocks are used to construct the MPM list for non-ALWIP intra modes. The same derivation [0125], wherein in [0504], it teaches that the non-ALWIP intra mode is based on a normal intra mode); and 
deriving a regular intra-prediction mode for the current block based on the MPM list ([0357], [0360]; It discloses that the above neighboring block and left neighboring blocks are used to derive the MPM list for both ALWIP and non-ALWIP intra modes), 
wherein, in response to determining that an intra-prediction type of the neighboring block is the MIP, the regular intra-prediction mode of the neighboring block is set as a PLANAR mode ([0578]; It discloses that when the first mode listed in the first MPM list for MIP mode is a first mode, and where the first mode listed in the second MPM list for non-MIP intra mode is a planar mode. See also [0378]),
when the MIP is performed on the luma block, and the intra-prediction mode of the luma block is used as an intra-prediction mode of a chroma block corresponding to the luma block ([0010], [0027]; It discloses luma based chroma prediction, wherein in [0063], it shows the corresponding equations. In [0213]-[0216], it also shows the same intra-prediction mode derivation. In [0590], in view of Fig. 25, Steps 2502, 2504, it teaches under MIP mode the intra-prediction mode of chroma block is derived based on intra-prediction mode of luma block), the regular intra-prediction mode for the luma block is set as the PLANAR mode ([0578]; It discloses that when the first mode listed in the first MPM list for MIP mode is a first mode, and where the first mode listed in the second MPM list for non-MIP intra mode is a planar mode).  

Regarding claim 2 (original), Deng et al. teach the method of claim 1, wherein the generating of the prediction block for the current block by performing the MIP includes: 
decoding, from the bitstream, a syntax element indicating an MIP mode for the current block ([0129]; it discloses syntax elements for MIP intra-prediction modes, like intra_lwip_mpm_flag[x0][y0]); 
deriving a boundary vector using neighboring samples adjacent to the current block based on a size and shape of the current block ([0087]. In [0101] in view of Figs. 6-9, it shows different sizes and shapes effect on the boundary vector generation); 
generating predicted samples for the current block based on matrix-vector multiplication between the boundary vector and a matrix predefined for the MIP mode (Figs. 6-9, #2 shows the matrix vector multiplication where bdryred is the boundary vector and Ak is the predefined matrix. See also [0090]-[0092]); and 
deriving the prediction block for the current block based on the predicted samples (Figs. 6-9, #3 shows the derivation of the prediction block pred. See also [0090]-[0092], where the equation for predred shows the prediction block derivation).  

Regarding claim 8 (original), Deng et al. teach the method of claim 2, wherein the current block is a luma block including luma components (Fig. 3 shows the current block as a luma block with the corresponding locations of the above and left neighboring blocks).

Regarding claim 10 (currently amended), Deng et al. disclose an apparatus for decoding video data (Fig. 19, reference numeral 300), comprising: 
a decoder configured to decode, from a bitstream (Fig. 19 shows the input bitstream coming into the decoder 300), a syntax element indicating an intra- prediction type of a current block of the video data ([0128]; The table shows the syntax elements for different intra-), the intra-prediction type being indicated from among matrix based intra-prediction (MIP) ([0129]; it discloses syntax elements for MIP intra-prediction modes, like intra_lwip_mpm_flag[x0][y0], intra_lwip_mpm_idx[x0][y0] and intra_lwip_mpm_remainder [x0][y0]) and regular intra-prediction ([0192]; Table 8-1 shows syntax elements for different regular intra-prediction modes/types IntraPredModeY[xCb][yCb]); and 
an intra-predictor (Fig. 19, reference numeral 303) configured to generate a prediction block for the current block by selectively performing the MIP or the regular intra-prediction based on the intra-prediction type of the current block indicated by the syntax element ([0520], [0599]; it discloses that there is a step of performing a selection between the ALWIP mode or the MIP mode and a normal intra prediction mode based on the intra-prediction mode of the current block), 
wherein, as a part of the generating of the prediction block for the current block by performing the regular intra-prediction, the intra-predictor is configured to: 
derive Most Probable Mode (MPM) candidates based on a regular intra-prediction mode of each of neighboring blocks adjacent to the current block and configure an MPM list for the current block ([0374]; It discloses that the normal intra-prediction modes of neighboring blocks are used to construct the MPM list for non-ALWIP intra modes. The same derivation process is described in [0125], wherein in [0504], it teaches that the non-ALWIP intra mode is based on a normal intra mode); and 
derive a regular intra-prediction mode for the current block based on the MPM list ([0357], [0360]; It discloses that the above neighboring block and left neighboring blocks are used to derive the MPM list for both ALWIP and non-ALWIP intra modes), 
wherein, in response to determining that an intra-prediction type of the neighboring block is the MIP, the regular intra-prediction mode of the neighboring block is set as a PLANAR mode ([0578]; It discloses that when the first mode listed in the first MPM list for MIP mode is a first mode, and where the first mode listed in the second MPM list for non-MIP intra mode is a planar mode. See also [0378]), 
wherein, when the MIP is performed on the luma block, and the intra-prediction mode of the luma block is used as an intra-prediction mode of a chroma block corresponding to the luma block ([0010], [0027]; It discloses luma based chroma prediction, wherein in [0063], it shows the corresponding equations. In [0213]-[0216], it also shows the same intra-prediction mode derivation. In [0590], in view of Fig. 25, Steps 2502, 2504, it teaches under MIP mode the intra-prediction mode of chroma block is derived based on intra-prediction mode of luma block), the regular intra-prediction mode for the luma block is set as the PLANAR mode ([0578]; It discloses that when the first mode listed in the first MPM list for MIP mode is a first mode, and where the first mode listed in the second MPM list for non-MIP intra mode is a planar mode).  

Regarding claim 11 (original), Deng et al. disclose the apparatus of claim 10, wherein, as a part of the generating of the prediction block for the current block by performing the regular intra-prediction, the intra-predictor is configured to: 
decode, from the bitstream, a syntax element indicating an MIP mode for the current block ([0129]; it discloses syntax elements for MIP intra-prediction modes, like intra_lwip_mpm_flag[x0][y0]); 
derive a boundary vector using neighboring samples adjacent to the current block based on a size and shape of the current block ([0087]. In [0101] in view of Figs. 6-9, it shows different sizes and shapes effect on the boundary vector generation); 
generate predicted samples for the current block based on matrix-vector multiplication between the boundary vector and a matrix predefined for the MIP mode (Figs. 6-9, #2 shows the matrix vector multiplication where bdryred is the boundary vector and Ak is the predefined matrix. See also [0090]-[0092]); and 
derive the prediction block for the current block based on the predicted samples (Figs. 6-9, #3 shows the derivation of the prediction block pred. See also [0090]-[0092], where the equation for predred shows the prediction block derivation).  

Regarding claim 17 (original), Deng et al. disclose the apparatus of claim 11, wherein the current block is a luma block including a luma component (Fig. 3 shows the current block as a luma block with the corresponding locations of the above and left neighboring blocks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US PGPub 2021/0321090 A1) in view of Salehifar et al. (WO 2020/246805 A1) (See attached translation).

Regarding claim 3 (original), Deng et al. teach the method of claim 2.
Although, Deng et al. teach in [0308], the entropy encoding/decoding using CABAC bit encoding, which is context adaptive binary arithmetic coding, but it does not explicitly teach using a truncated binary coding to code the MIP modes.
However, Salehifar et al. teach a system in the same field of endeavor (Abstract), where it teaches explicitly coding of the syntax elements using a truncated binary coding (Salehifar et al.; Page 17, 2nd to last Paragraph. Page11, Last Paragraph - Page12, First Paragraph).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Deng et al’s invention of MPM list generation for MIP based intra-prediction to include Salehifar et al's usage of truncated binary coding, because it improves the encoding speed since it can bypass binarization of already coded binary bits thereby creating binned representation of the binary code (Salehifar et al.; Page 12, Paragraph 3).

Regarding claim 4 (original), Deng et al. and Salehifar et al. teach the method of claim 3, wherein the deriving of the boundary vector using the neighboring samples adjacent to the current block includes: 
deriving the boundary vector from one or two sets selected from between a set of left neighboring samples and a set of above neighboring samples adjacent to the current block, depending on the MIP mode for the current block (Deng et al.; Figs. 6-9 show the derivation of the boundary vector bdryred from the set of left adjacent neighboring samples bdryleft and above neighboring samples bdrytop adjacent to the current block).  

Regarding claim 5 (original), Deng et al. and Salehifar et al. teach the method of claim 3, wherein the deriving of the boundary vector using the neighboring samples adjacent to the current block includes: 
decoding, from the bitstream, a syntax element indicating a concatenation order of first entries of the boundary vector derived from the left neighboring samples adjacent to the current block and second entries of the boundary vector derived from the above neighboring samples adjacent to the current block (Deng et al.; [0087]; it shows the concatenation of the two vectors to generate the syntax elements); and 
concatenating the first entries and the second entries according to the concatenation order and thereby generating the boundary vector (Deng et al.; [0087]; The equations show the order in which the two vectors bdryleftred and bdrytopred are concatenated based on the size and shape of the current block).  

Regarding claim 6 (original), Deng et al. and Salehifar et al. teach the method of claim 3, wherein entries of the boundary vector are filled with down-sampled values from left neighboring samples adjacent to the current block or with the left neighboring samples adjacent to the current block according to the size and shape of the current block (Deng et al.; Figs. 6-7, 9 show the entries of the boundary vector are filled with downsampled values from the left neighboring samples bdryleft, wherein, for example, as shown in Fig. 6, left neighboring four . In [0087], the equations show the order in which the two vectors bdryleftred and bdrytopred are concatenated based on the size and shape of the current block).  

Regarding claim 7 (original), Deng et al. and Salehifar et al. teach the method of claim 3, wherein the deriving of the prediction block for the current block based on the predicted samples includes: 
allocating the predicted samples to positions in the prediction block (Deng et al.; Figs. 7-9; it shows the allocation of the predicted blocks in the predicted sample); and 
generating predicted sample values for positions to which the predicted samples are not allocated in the prediction block, using linear interpolation for the predicted samples, left neighboring samples adjacent to the current block, and above neighboring samples adjacent to the current block (Deng et al.; Figs. 7-9, #3 shows the linear interpolation of the predicted samples that are placed in the position where there were no allocation of the reduced boundary vector calculated samples).  

Regarding claim 12 (original), Deng et al. teach the apparatus of claim 11.
Although, Deng et al. teach in [0308], the entropy encoding/decoding using CABAC bit encoding, which is context adaptive binary arithmetic coding, but it does not explicitly teach using a truncated binary coding to code the MIP modes.
However, Salehifar et al. teach a system in the same field of endeavor (Abstract), where it teaches explicitly coding of the syntax elements using a truncated binary coding (Salehifar et al.; Page 17, 2nd to last Paragraph. Page11, Last Paragraph - Page12, First Paragraph).
Deng et al’s invention of MPM list generation for MIP based intra-prediction to include Salehifar et al's usage of truncated binary coding, because it improves the encoding speed since it can bypass binarization of already coded binary bits thereby creating binned representation of the binary code (Salehifar et al.; Page 12, Paragraph 3).
 
Regarding claim 13 (original), Deng et al. and Salehifar et al. teach the apparatus of claim 12, wherein the deriving of the boundary vector using the neighboring samples adjacent to the current block includes: 
deriving the boundary vector from one or two sets selected from between a set of left neighboring samples and a set of above neighboring samples adjacent to the current block, depending on the MIP mode for the current block (Deng et al.; Figs. 6-9 show the derivation of the boundary vector bdryred from the set of left adjacent neighboring samples bdryleft and above neighboring samples bdrytop adjacent to the current block).  

Regarding claim 14 (original), Deng et al. and Salehifar et al. teach the apparatus of claim 12, wherein the deriving of the boundary vector using the neighboring samples adjacent to the current block includes: 
decoding, from the bitstream, a syntax element indicating a concatenation order of first entries of the boundary vector derived from the left neighboring samples adjacent to the current block and second entries of the boundary vector derived from the above neighboring samples adjacent to the current block (Deng et al.; [0087]; it shows the concatenation of the two vectors to generate the syntax elements); and 
concatenating the first entries and the second entries according to the concatenation order and generating the boundary vector (Deng et al.; [0087]; The equations show the order in which the two vectors bdryleftred and bdrytopred are concatenated based on the size and shape of the current block).  

Regarding claim 15 (original), Deng et al. and Salehifar et al. teach the apparatus of claim 12, wherein entries of the boundary vector are filled with down-sampled values from left neighboring samples adjacent to the current block or with the left neighboring samples adjacent to the current block according to the size and shape of the current block (Deng et al.; Figs. 6-7, 9 show the entries of the boundary vector are filled with downsampled values from the left neighboring samples bdryleft, wherein, for example, as shown in Fig. 6, left neighboring four samples are downsampled to two samples for entry into the boundary vector multiplication process. In [0087], the equations show the order in which the two vectors bdryleftred and bdrytopred are concatenated based on the size and shape of the current block).  

Regarding claim 16 (original), Deng et al. and Salehifar et al. teach the apparatus of claim 12, wherein the deriving of the prediction block for the current block based on the predicted samples includes: 
allocating the predicted samples to positions in the prediction block (Deng et al.; Figs. 7-9; it shows the allocation of the predicted blocks in the predicted sample); and 
generating predicted sample values for positions to which the predicted samples are not allocated in the prediction block, using linear interpolation for the predicted samples, left neighboring samples adjacent to the current block, and above neighboring samples adjacent to the current block (Deng et al.; Figs. 7-9, #3 shows the linear interpolation of the predicted samples that are placed in the position where there were no allocation of the reduced boundary vector calculated samples).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS OF MATRIX-BASED INTRA PREDICTION FOR VIDEO CODING” – Lin et al., US PGPub 2020/0396459 A1.
2. “RESTRICTED UPSAMPLING PROCESS IN MATRIX-BASED INTRA PREDICTION” – Deng et al., WO 2020/239018 A1.
3. “AFFINE LINEAR WEIGHTED INTRA PREDICTION IN VIDEO CODING” – Ramasubramonian et al., US PGPub 2020/0359033 A1.
4. “REFERENCE SAMPLING FOR MATRIX INTRA PREDICTION MODE” – Van der Awera et al., US PGPub 2020/0359050 A1.
5. “METHOD AND APPARATUS OF MATRIX BASED INTRA PREDICTION IN IMAGE AND VIDEO PROCESSING” – Lin et al., US PGPub 2020/0344468 A1.
6. “CALCULATION IN MATRIX-BASED INTRA PREDICTION” – Deng et al., US PGPub 2021/0297671 A1.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485